

115 HR 3067 IH: Online Safety Modernization Act of 2017
U.S. House of Representatives
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3067IN THE HOUSE OF REPRESENTATIVESJune 27, 2017Ms. Clark of Massachusetts (for herself, Mrs. Brooks of Indiana, and Mr. Meehan) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to establish certain criminal violations for various aspects
			 of harassment using the interstate telecommunications system, and for
			 other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Online Safety Modernization Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Interstate Sextortion Prevention
					Sec. 101. Coercion of sexual acts, sexual contact, or sexually intimate visual depictions.
					Sec. 102. Amendments to existing statutory offenses.
					Title II—Interstate Swatting Hoax
					Sec. 201. False communications to cause an emergency response.
					Title III—Interstate Doxxing Prevention
					Sec. 301. Disclosure of personal information with the intent to cause harm.
					Title IV—Cybercrime Statistics
					Sec. 401. National strategy, classification, and reporting on cybercrime.
					Title V—Prioritizing Online Threat Enforcement
					Sec. 501. Improved investigative and forensic resources for enforcement of laws related to
			 cybercrimes against individuals.
					Sec. 502. Annual reports.
					Sec. 503. Definition of cybercrimes against individuals.
					Title VI—Cybercrime Enforcement Training Assistance
					Sec. 601. Local law enforcement grants.
					Sec. 602. National Resource Center Grant.
				
			IInterstate Sextortion Prevention
			101.Coercion of sexual acts, sexual contact, or sexually intimate visual depictions
 (a)In generalPart 1 of title 18, United States Code, is amended by adding at the end the following new chapter:  124Coercion of Sexual Acts, Sexual Contact, or sexually intimate visual depictions  2751. Coercion of sexual acts. 2752. Coercion of sexual contact. 2753. Coerced production of sexually intimate visual depictions. 2754. Coercion using sexually intimate visual depictions. 2755. Extortion using sexually intimate visual depictions. 2756. Offenses involving minors. 2757. Offenses resulting in death or serious bodily injury. 2758. Attempt. 2759. Repeat offenders. 2760. Forfeitures. 2761. Mandatory restitution. 2762. Civil action. 2763. Definitions.  2751.Coercion of sexual acts (a)In generalWhoever, using the mail or any facility or means of interstate or foreign commerce, knowingly causes any person to engage in a sexual act with another through coercion, fraud, or a threat to injure the person, property, or reputation of any person, shall be fined under this title or imprisoned for any number of years or for life, or both.
 (b)ThreatsWhoever, with the intent to cause any person to engage in a sexual act with another, knowingly transmits any communication containing a threat to injure the person, property, or reputation of any person, using the mail or any facility or means of interstate or foreign commerce, shall be fined under this title or imprisoned not more than 5 years, or both.
								2752.Coercion of sexual contact
 (a)In generalWhoever, using the mail or any facility or means of interstate or foreign commerce, knowingly causes any person to engage in sexual contact with another through coercion, fraud, or a threat to injure the person, property, or reputation of any person, shall be fined under this title or imprisoned for not more than 10 years, or both.
 (b)ThreatsWhoever, with the intent to cause any person to engage in sexual contact with another, knowingly transmits any communication containing a threat to injure the person, property, or reputation of any person, using the mail or any facility or means of interstate or foreign commerce, shall be fined under this title or imprisoned not more than 5 years, or both.
								2753.Coerced production of sexually intimate visual depictions
 (a)In generalWhoever, in a circumstance described in subsection (b), knowingly causes any person to produce a sexually intimate visual depiction of any person through coercion, fraud, or a threat to injure the person, property, or reputation of any person, shall—
 (1)if a sexual act with another results, be fined under this title or imprisoned for any number of years or for life, or both; and
 (2)in any other case, be fined under this title or imprisoned not more than 20 years, or both. (b)Circumstances describedThe circumstances referred to in subsection (a) are—
 (1)that the person used the mail or any facility or means of interstate or foreign commerce to cause any person to produce a sexually intimate visual depiction of any person;
 (2)that the person knows or has reason to know that such visual depiction will be— (A)transported or transmitted using any means or facility of interstate or foreign commerce;
 (B)transported or transmitted in or affecting interstate or foreign commerce; or (C)mailed;
 (3)the visual depiction was produced or transmitted using materials that have been mailed, or shipped or transported in or affecting interstate or foreign commerce by any means, including by computer;
 (4)such visual depiction has actually been— (A)transported or transmitted using any means or facility of interstate or foreign commerce;
 (B)transported or transmitted in or affecting interstate or foreign commerce; or (C)mailed; or
 (5)any part of the offense occurred in a territory or possession of the United States or within the special maritime and territorial jurisdiction of the United States.
 (c)ThreatsWhoever, with the intent to cause another person to produce a sexually intimate visual depiction of any person, knowingly transmits any communication containing a threat to injure the person, property, or reputation of any person, using the mail or any facility or means of interstate or foreign commerce, shall be fined under this title or imprisoned not more than 5 years, or both.
 (d)Offenses involving minorsNotwithstanding any other provision of law, in any case under this section involving a victim under the age of 18 where the sexually intimate visual depiction constitutes child pornography as defined in section 2256(8), the offender shall be punished as provided in section 2251(e).
 (e)DefinitionIn this section, the term sexually intimate visual depiction shall not include any computer-generated sexually intimate visual depiction. 2754.Coercion using sexually intimate visual depictions (a)In generalWhoever, using the mail or any facility or means of interstate or foreign commerce, knowingly causes another person to engage or refrain from engaging in conduct through a threat to publish any sexually intimate visual depiction of the addressee or of an immediate family member or intimate partner of the addressee, shall be fined under this title or imprisoned not more than 7 years or both.
 (b)ThreatsWhoever, with the intent to cause another person to engage or refrain from engaging in conduct, knowingly transmits any communication containing a threat to publish any sexually intimate visual depiction of the addressee or of an immediate family member or intimate partner of the addressee, using the mail or any facility or means of interstate or foreign commerce, shall be fined under this title or imprisoned not more than 5 years, or both.
 (c)DefinitionIn this section the term sexually intimate visual depiction includes any computer-generated sexually intimate visual depiction that is indistinguishable from an actual depiction of the addressee or of an immediate family member or intimate partner of the addressee.
								2755.Extortion using sexually intimate visual depictions
 (a)In generalWhoever, using the mail or any facility or means of interstate or foreign commerce, knowingly extorts any money, property, or other thing of value from another person through a threat to publish any sexually intimate visual depiction of the addressee or of an immediate family member or intimate partner of the addressee, shall be fined under this title or imprisoned not more than 7 years or both.
 (b)ThreatsWhoever, with the intent to extort any money, property, or other thing of value from any person, knowingly transmits any communication containing a threat to publish any sexually intimate visual depiction of the addressee or of an immediate family member or intimate partner of the addressee, using the mail or any facility or means of interstate or foreign commerce, shall be fined under this title or imprisoned not more than 5 years, or both.
 (c)DefinitionIn this section the term sexually intimate visual depiction includes any computer-generated sexually intimate visual depiction that is indistinguishable from an actual depiction of the addressee or of an immediate family member or intimate partner of the addressee.
								2756.Offenses involving minors
 (a)Offenses involving minors under 18If the conduct that violates this chapter involves a victim or intended victim who has attained the age of 12 years but has not attained the age of 18 years, or who the defendant believes has attained the age of 12 years but has not attained the age of 18 years, the maximum term of imprisonment authorized for that offense shall be increased by 5 years in addition to any penalty otherwise provided in this chapter.
 (b)Offenses involving minors under 12If the conduct that violates this chapter involves a victim or intended victim who has not attained the age of 12 years, or who the defendant believes has not attained the age of 12 years, the maximum term of imprisonment authorized for that offense shall be twice that otherwise provided in this chapter.
								2757.Offenses resulting in death or serious bodily injury
 (a)Offenses resulting in deathA person who commits a violation of this chapter that results in the death of any person, shall be fined under this title or imprisoned for any number of years or for life, or both.
 (b)Offenses resulting in serious bodily injuryA person who commits a violation of this chapter that results in serious bodily injury to any person, shall be fined under this title or imprisoned not more than 20 years, or both.
								2758.Attempt
 (a)In GeneralAn attempt to violate section 2751(a), 2752(a), 2753(a), 2754(a), or 2755(a) shall be punishable in the same manner as a completed violation of that section.
 (b)LimitationFor the purposes of sections 2751, 2752, 2753, 2754, and 2755, conduct consisting exclusively of a violation of 2751(b), 2752(b), 2753(c), 2754(b), and 2755(b) shall not constitute an attempted violation of 2751(a), 2752(a), 2753(a), 2754(a), and 2755(a).
								2759.Repeat offenders
 (a)Maximum term of imprisonmentThe maximum term of imprisonment authorized for a violation of section 2751(a), 2752(a), or 2753(a)(1) after a prior sex offense conviction shall be twice the term of imprisonment otherwise provided by this chapter, unless section 3559(e) applies.
 (b)DefinitionsIn this section— (1)the term prior sex offense conviction means a conviction for an offense—
 (A)under chapter 109A, chapter 110, chapter 117 or section 1591, 2751(a), 2752(a), 2753(a)(1); or (B)under State law or the Uniform Code of Military Justice involving an offense described in subparagraph (A) or would be such an offense if committed under circumstances supporting federal jurisdiction; and
 (2)the term State means a State of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States.
									2760.Forfeitures
 (a)In generalThe court, in imposing sentence on any person convicted of a violation of this chapter, shall order, in addition to any other sentence imposed and irrespective of any provision of State law, that such person shall forfeit to the United States—
 (1)such person’s interest in any property, real or personal, that was used or intended to be used to commit or to facilitate the commission of such violation; and
 (2)any property, real or personal, constituting or derived from any proceeds that such person obtained, directly or indirectly, as a result of such violation.
									(b)Property subject to forfeiture
 (1)In generalThe following shall be subject to forfeiture to the United States and no property right shall exist in them:
 (A)any property, real or personal, used or intended to be used to commit or to facilitate the commission of any violation of this chapter;
 (B)any property, real or personal, that constitutes or is derived from proceeds traceable to any violation of this chapter; and
 (C)any visual depiction that was produced, used, or intended for use in violation of this chapter. (2)Applicability of chapter 46The provisions of chapter 46 of this title relating to civil forfeitures shall apply to any seizure or civil forfeiture under this subsection.
									(c)Transfer of forfeited assets
 (1)In generalThe Attorney General is authorized to transfer assets forfeited pursuant to this section, or the proceeds derived from the sale thereof, to satisfy victim restitution orders arising from violations of this chapter.
 (2)Use of non-forfeited assetsTransfers pursuant to paragraph (1) shall not reduce or otherwise mitigate the obligation of a person convicted of a violation of this chapter to satisfy the full amount of a restitution order through the use of non-forfeited assets or to reimburse the Attorney General for the value of assets or proceeds transferred under this subsection through the use of non-forfeited assets.
									2761.Mandatory restitution
 (a)In generalNotwithstanding section 3663 or 3663A, and in addition to any other civil or criminal penalty authorized by law, the court shall order restitution for any offense under this chapter.
								(b)Scope and nature of order
 (1)DirectionsThe order of restitution under this section shall direct the defendant to pay to the victim (through the appropriate court mechanism) the full amount of the victim’s losses as determined by the court pursuant to paragraph (2).
 (2)EnforcementAn order of restitution under this section shall be issued and enforced in accordance with section 3664 in the same manner as an order under section 3663A.
 (3)DefinitionFor purposes of this subsection, the term full amount of the victim’s losses includes any costs incurred by the victim for— (A)medical services relating to physical, psychiatric, or psychological care;
 (B)physical and occupational therapy or rehabilitation; (C)necessary transportation, temporary housing, and child care expenses;
 (D)lost income; (E)attorneys’ fees, plus any costs incurred in obtaining a civil protection order; and
 (F)any other losses suffered by the victim as a proximate result of the offense. (4)Order mandatory (A)The issuance of a restitution order under this section is mandatory.
 (B)A court may not decline to issue an order under this section because of— (i)the economic circumstances of the defendant; or
 (ii)the fact that a victim has, or is entitled to, receive compensation for his or her injuries from the proceeds of insurance or any other source.
 (c)Transfer of crime victim’s rightsIn the case of a victim who is under 18 years of age, incompetent, incapacitated, or deceased, the legal guardian of the victim or representative of the victim’s estate, another family member, or any other person appointed as suitable by the court, may assume the crime victim’s rights under this chapter, but in no event shall the defendant be named as such representative or guardian.
								2762.Civil action
 (a)In generalAn individual who is a victim of an offense under this chapter may bring a civil action against the perpetrator (or whoever knowingly benefits, financially or by receiving anything of value from participation in a venture which that person knew or should have known has engaged in an act in violation of this chapter) in an appropriate district court of the United States and may recover damages and any other appropriate relief, including reasonable attorney’s fees.
 (b)Joint and several liabilityAn individual who is found liable under this section shall be jointly and severally liable with each other person, if any, who is found liable under this section for damages arising from the same violation of this chapter.
								(c)Stay pending criminal action
 (1)Any civil action filed under this section shall be stayed during the pendency of any criminal action arising out of the same occurrence in which the claimant is the victim.
 (2)In this subsection, the term criminal action includes an investigation and prosecution that is pending, until final adjudication in the trial court.
 (d)Statute of limitationsNo action may be maintained under this section unless it is commenced not later than the later of— (1)10 years after the cause of action arose; or
 (2)10 years after the victim reaches 18 years of age, if the victim was a minor at the time of the alleged offense.
 2763.DefinitionsIn this chapter: (1)Sexual actThe term sexual act means—
 (A)any genital to genital, oral to genital, anal to genital, or oral to anal contact, not through the clothing;
 (B)the penetration, however slight, of the anal or genital opening of any person by a hand or finger or by any object; or
 (C)the intentional touching, not through the clothing, of the genitalia of or by any person. (2)CoercionThe term coercion means—
 (A)threats of serious harm to or physical restraint against any person; (B)any scheme, plan, or pattern intended to cause a person to believe that failure to perform an act would result in serious harm to or physical restraint against any person; or
 (C)the abuse or threatened abuse of law or the legal process. (3)Sexual contactThe term sexual contact means the intentional touching, either directly or through the clothing, of the genitalia, anus, groin, breast, inner thigh, or buttocks of any person, or the intentional transmission or transfer of male or female ejaculate onto any part of another person's body.
 (4)ProduceThe term produce means to create, make, manufacture, photograph, film, videotape, record, or transmit live a visual depiction.
 (5)Sexually intimate visual depictionThe term sexually intimate visual depiction means any photograph, film, video, or other recording or live transmission of a person, whether produced by electronic, mechanical, or other means (including depictions stored on undeveloped film and videotape, data stored on computer disk or by any electronic means that is capable of conversion into a visual image, and data that is capable of conversion into a visual image that has been transmitted by any means, whether or not stored in a permanent format), that depicts—
 (A)the naked exhibition of the anus, the post-pubescent female nipple, the genitals, or the pubic area of any person;
 (B)any actual or simulated sexual contact or sexual act; (C)bestiality; or
 (D)sadistic or masochistic conduct. (6)VictimThe term victim means the individual harmed as a result of a commission of a crime under this chapter.
 (7)MinorThe term minor means any person who has not attained the age of 18 years. (8)PublishThe term publish means to circulate, deliver, distribute, disseminate, transmit, or otherwise make available to another person, and includes the hosting or display on the internet by an information content provider.
 (9)Immediate family memberThe term immediate family member means the addressee’s— (A)spouse, parent, legal guardian, grandparent, sibling, child, grandchild, or person for whom the addressee serves as legal guardian; or
 (B)any other person living in the addressee’s household and related to the addressee by blood or marriage.
 (10)Intimate partnerThe term intimate partner means a person who is or has been in a social relationship of a romantic or intimate nature with the addressee, as determined by the length of the relationship, the type of relationship, and the frequency of interaction between the persons involved in the relationship.
 (11)Computer-generated sexually intimate visual depictionThe term computer-generated sexually intimate visual depiction means a depiction that has been created, adapted, or modified through the use of any computer technology to appear to be a sexually intimate visual depiction.
 (12)IndistinguishableThe term indistinguishable, means virtually indistinguishable, in that the computer-generated sexually intimate visual depiction is such that an ordinary person viewing the computer-generated depiction would conclude that it is an actual depiction of the addressee or of an immediate family member or intimate partner of the addressee. This definition does not apply to depictions that are drawings, cartoons, sculptures, or paintings depicting any person.
 (13)Actual depictionThe term actual depiction means a depiction that has not been fabricated or materially altered to change the appearance or physical characteristics of the persons, objects, or activities depicted.
 (14)Serious bodily injuryThe term serious bodily injury means bodily injury that involves a substantial risk of death, unconsciousness, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty.
								.
 (b)Clerical amendmentThe table of chapters at the beginning of part 1 of title 18, United States Code, is amended adding at the end the following new item:
					
						
							Chapter 124—Coercion of Sexual Acts, Sexual Contact, or sexually intimate visual depictions.
				(c)Directive to United States Sentencing Commission
 (1)In generalPursuant to its authority under section 994(p) of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall review and amend its guidelines and its policy statements applicable to persons convicted of an offense defined in chapter 124 added to title 18, United States Code, by this title, to ensure that the guidelines and policy statements are consistent with those amendments and reflect the intent of Congress that the guidelines reflect the seriousness and great harm caused by those offenses.
 (2)ConsiderationsIn carrying out this section, the United States Sentencing Commission shall consider— (A)the mandate of the United States Sentencing Commission, pursuant to its authority under section 994(p) of title 28, United States Code, to promulgate guidelines that meet the purposes of sentencing as set forth in section 3553(a)(2) of title 18, and in particular to ensure that sentencing courts properly consider the seriousness of the offense, to promote respect for the law, to provide just punishment for the offense, to afford adequate deterrence to criminal conduct, and to protect the public from further crimes of the defendant; and
 (B)the intent of Congress that the penalties for defendants convicted of an offense under that chapter are appropriately severe and account for the nature of the visual depiction, the acts engaged in, and the potential harm resulting from the offense; the number and age of the victims involved; and the degree to which the victims have been harmed.
						102.Amendments to existing statutory offenses
 (a)Section 843(b)(2)(C) of title 10, United States Code (Art. 43(b)(2)(C) of the Uniform Code of Military Justice), is amended by inserting , 2751(a), 2752(a), or 2753(a)(1) after section 1591.
 (b)Section 1001(a) of title 18, United States Code, is amended by inserting 2751(a), 2752(a), or 2753(a)(1), after section 1591,. (c)Section 2251(e) of title 18, United States Code, is amended by inserting section 2751(a), section 2752(a), section 2753(a)(1), after section 1591,.
 (d)Section 2252(b) of title 18, United States Code, is amended— (1)in subsection (1) by inserting section 2751(a), section 2752(a), section 2753(a)(1), after section 1591,; and
 (2)in subsection (2) by inserting section 2751(a), section 2752(a), section 2753(a)(1), after under this chapter,. (e)Section 2252A(b) of title 18, United States Code, is amended—
 (1)in subsection (1) by inserting section 2751(a), section 2752(a), section 2753(a)(1), after section 1591,; and (2)in subsection (2) by inserting section 2751(a), section 2752(a), section 2753(a)(1), after under this chapter,.
 (f)Section 2252A(g) of title 18, United States Code, is amended by inserting or section 2751(a), 2752(a), or 2753(a)(1) (involving a minor victim), after 117 (involving a minor victim),. (g)Section 2255(a) of title 18, United States Code, is amended—
 (1)by striking or after 2422,; and (2)by inserting , 2751(a), 2752(a), or 2753(a)(1) after 2423.
 (h)Section 2260A of title 18, United States Code, is amended— (1)by striking or after 2423,; and
 (2)by inserting 2751(a), 2752(a), or 2753(a)(1), after 2425,. (i)Section 2426(b)(1)(A) of title 18, United States Code, is amended—
 (1)by striking or after chapter 110,; and (2)by inserting , section 2751(a), section 2752(a), or section 2753(a)(1) after section 1591.
 (j)Section 2516(1)(c) of title 18, United States Code, is amended by inserting sections 2751, 2752, 2753, 2754, and 2755 (relating to coercion of sexual acts and related crimes), after 2425 (relating to transportation for illegal sexual activity and related crimes),. (k)Section 3014(a) of title 18, United States Code, is amended—
 (1)by redesignating subsection (5) as subsection (6); (2)in subsection (4), by striking or at the end; and
 (3)by inserting after subsection (4) the following:  (5)section 2751(a), 2752(a), or 2753(a) (relating to coercion of sexual acts and related crimes); or.
 (l)Section 3142 of title 18, United States Code, is amended— (1)in subsection (c)—
 (A)by striking or after 2423,; and (B)by inserting , 2751(a), 2752(a), or 2753(a)(1) after 2425; and
 (2)in subsection (e)(3)(E)— (A)by striking or after 2423,; and
 (B)by inserting , 2751(a), 2752(a), or 2753(a)(1) after 2425. (m)Section 3156(a)(4)(C) of title 18, United States Code, is amended by inserting section 2751(a), 2752(a), 2753(a)(1), or after any felony under.
 (n)Section 3282(b) of title 18, United States Code, is amended— (1)in paragraph (1), by inserting , section 2751(a), or section 2753(a)(1) after chapter 109A; and
 (2)in paragraph (2), by inserting , section 2751(a), or section 2753(a)(1) after chapter 109A. (o)Section 3299 of title 18, United States Code, is amended by inserting , 2751(a), 2752(a), or 2753(a)(1) after section 1591.
 (p)Section 3553(b)(2)(A) of title 18, United States Code, is amended by inserting 2751(a), 2752(a), or 2753(a), after section 1591,. (q)Section 3559(c)(2)(F)(i) of title 18, United States Code, is amended by inserting coerced sexual act (as described in sections 2751(a) and 2753(a)(1)); after sexual abuse (as described in sections 2241 and 2242).
 (r)Section 3559(e)(2)(A) of title 18, United States Code, is amended— (1)by striking or after 2422(b) (relating to coercion and enticement of a minor into prostitution),; and
 (2)by inserting , or 2751(a) and 2753(a)(1) (relating to coercion of sexual acts); after 2423(a) (relating to transportation of minors). (s)Section 3583(k) of title 18, United States Code, is amended—
 (1)by striking or after 2423,; (2)by inserting , 2751(a), 2752(a), or 2753(a)(1) after 2425;
 (3)by striking or after section 1201, the second place it occurs; and (4)by inserting 2751(a), 2752(a), or 2753(a)(1), after 1591, the second place it occurs.
 (t)Section 2(1) of the PROTECT Our Children Act of 2008 (42 U.S.C. 17601(1)) is amended— (1)by striking and after chapter 110,; and
 (2)by inserting , and chapter 124 after chapter 117. IIInterstate Swatting Hoax 201.False communications to cause an emergency response (a)In generalChapter 47 of title 18, United States Code, is amended by adding at the end the following new section:
					
						1041.False communications to cause an emergency response
 (a)Criminal violationWhoever, in the absence of circumstances reasonably requiring an emergency response, uses the mail or any facility or means of interstate or foreign commerce to knowingly transmit false or misleading information that would reasonably be expected to cause an emergency response, shall—
 (1)if an emergency response results, be fined under this title or imprisoned not more than 5 years, or both;
 (2)if serious bodily injury (as defined in section 1365) results, be fined under this title or imprisoned not more than 20 years, or both;
 (3)if death results, be fined under this title or imprisoned for any number of years or for life, or both; and
 (4)in any other case, be fined under this title or imprisoned not more than 1 year, or both. (b)Civil action (1)In generalAny party incurring damages incident to an offense under this section may bring a civil action against the perpetrator in an appropriate district court of the United States and may recover damages and any other appropriate relief, including reasonable attorney’s fees.
 (2)Joint and several liabilityAn individual who is found liable under this subsection shall be jointly and severally liable with each other person, if any, who is found liable under this subsection for damages arising from the same violation of this section.
								(3)Stay Pending Criminal Action
 (A)Any civil action filed under this subsection shall be stayed during the pendency of any criminal action arising out of the same occurrence in which the claimant is the victim.
 (B)In this subsection, the term criminal action includes an investigation and prosecution that is pending, until final adjudication in the trial court.
									(c)Reimbursement
 (1)In generalThe court, in imposing a sentence on a defendant convicted of an offense under subsection (a), shall order the defendant to reimburse any party, any State or local government, or any private not-for-profit organization that provides fire or rescue service incurring expenses incident to any emergency response necessitated by such offense.
 (2)LiabilityA person ordered to make reimbursement under this subsection shall be jointly and severally liable for such expenses with each other person, if any, who is ordered to make reimbursement under this subsection for the same expenses.
 (3)Civil judgmentAn order of reimbursement under this subsection shall, for the purposes of enforcement, be treated as a civil judgment.
 (d)DefinitionsIn this section: (1)Emergency responseThe term emergency response means any deployment of personnel or equipment, order or advice to evacuate, or issuance of a warning to the public or a threatened person, organization, or establishment, by an agency of the United States or a State charged with public safety functions, including any agency charged with detecting, preventing, or investigating crimes or with fire or rescue functions, or by a private not-for-profit organization that provides fire or rescue service.
 (2)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian tribe..
 (b)Technical amendmentThe table of sections for chapter 47 of title 18, United States Code, is amended by adding at the end the following new item:
					
						
							1041. False communications to cause an emergency response..
				IIIInterstate Doxxing Prevention
			301.Disclosure of personal information with the intent to cause harm
 (a)In generalChapter 41 of title 18, United States Code, is amended by adding at the end the following:  881.Publication of personally identifiable information with the intent to cause harm (a)Criminal violationWhoever uses the mail or any facility or means of interstate or foreign commerce, to knowingly publish a person’s personally identifiable information—
 (1)with the intent to threaten, intimidate, or harass any person, incite or facilitate the commission of a crime of violence against any person, or place any person in reasonable fear of death or serious bodily injury; or
 (2)with the intent that the information will be used to threaten, intimidate, or harass any person, incite or facilitate the commission of a crime of violence against any person, or place any person in reasonable fear of death or serious bodily injury,
								shall be fined under this title or imprisoned not more than 5 years, or both.(b)Civil action
 (1)In generalAn individual who is a victim of an offense under this section may bring a civil action against the perpetrator in an appropriate district court of the United States and may recover damages and any other appropriate relief, including reasonable attorney’s fees.
 (2)Joint and several liabilityAn individual who is found liable under this subsection shall be jointly and severally liable with each other person, if any, who is found liable under this subsection for damages arising from the same violation of this section.
								(3)Stay Pending Criminal Action
 (A)Any civil action filed under this subsection shall be stayed during the pendency of any criminal action arising out of the same occurrence in which the claimant is the victim.
 (B)In this subsection, the term criminal action includes an investigation and prosecution that is pending, until final adjudication in the trial court.
 (c)DefinitionsIn this section: (1)PublishThe term publish means to circulate, deliver, distribute, disseminate, transmit, or otherwise make available to another person.
 (2)Crime of violenceThe term crime of violence has the meaning given the term in section 16. (3)Personally identifiable informationThe term personally identifiable information means—
 (A)any information that can be used to distinguish or trace an individual’s identity, such as name, prior legal name, alias, mother’s maiden name, social security number, date or place of birth, address, phone number, or biometric data;
 (B)any information that is linked or linkable to an individual, such as medical, financial, education, consumer, or employment information, data, or records; or
 (C)any other sensitive private information that is linked or linkable to a specific identifiable individual, such as gender identity, sexual orientation, or any sexually intimate visual depiction.
 (4)Sexually intimate visual depictionThe term sexually intimate visual depiction means any photograph, film, video, or other recording or live transmission of a person, whether produced by electronic, mechanical, or other means (including depictions stored on undeveloped film and videotape, data stored on computer disk or by any electronic means that is capable of conversion into a visual image, and data that is capable of conversion into a visual image that has been transmitted by any means, whether or not stored in a permanent format), that depicts—
 (A)the naked exhibition of the anus, the post-pubescent female nipple, the genitals, or the pubic area of any person;
 (B)any actual or simulated sexual contact or sexual act (as defined in section 2763); (C)bestiality; or
 (D)sadistic or masochistic conduct. (d)AttemptAn attempt to violate this section shall be punishable in the same manner as a completed violation of this section.
 (e)Activities of law enforcementThis section does not prohibit any lawfully authorized investigative, protective, or intelligence activity of a law enforcement agency of the United States, a State, or political subdivision of a State, or of an intelligence agency of the United States..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 41 title 18, United States Code, is amended by adding at the end the following new item:
					
						
							881. Publication of personally identifiable information with the intent to cause harm..
				IVCybercrime Statistics
			401.National strategy, classification, and reporting on cybercrime
 (a)National strategyThe Attorney General shall develop a national strategy to reduce the incidence of cybercrimes against individuals, coordinate investigations of cybercrimes against individuals by Federal law enforcement agencies, and increase the number of Federal prosecutions of cybercrimes against individuals.
 (b)Classification of cybercrimes against individuals for purposes of crime reportsPursuant to authority under section 534 of title 28, United States Code, the Director of the Federal Bureau of Investigation shall—
 (1)design and create within the Uniform Crime Reports a category for offenses that constitute cybercrimes against individuals;
 (2)to the extent feasible, within the category established pursuant to paragraph (1), establish subcategories for each type of cybercrime against an individual which is an offense under Federal or State law;
 (3)classify the category established pursuant to paragraph (1) as a Part 1 crime in the Uniform Crime Reports; and
 (4)classify each type of cybercrime against an individual which is an offense under Federal or State law as a Group A offense for the purpose of the National Incident-Based Reporting System.
 (c)Annual summaryThe Attorney General shall publish an annual summary of the information reported in the Uniform Crime Reports and the National Incident-Based Reporting System relating to cybercrimes against individuals.
 (d)DefinitionsIn this section: (1)The term cybercrimes against individuals means Federal, State, or local criminal offenses that involve the use of a computer to cause personal harm to an individual, such as the use of a computer to harass, threaten, stalk, extort, coerce, cause fear, intimidate, without consent distribute intimate images of, or violate the privacy of, an individual, except that—
 (A)use of a computer need not be an element of such an offense; and (B)such term does not include the use of a computer to cause harm to a commercial entity, government agency, or any non-natural persons.
 (2)The term computer includes a computer network and any interactive electronic device. VPrioritizing Online Threat Enforcement 501.Improved investigative and forensic resources for enforcement of laws related to cybercrimes against individuals (a)In generalSubject to the availability of appropriations to carry out this subsection, the Attorney General, in consultation with the Director of the Federal Bureau of Investigation, shall, with respect to cybercrimes against individuals—
 (1)ensure that there are at least 10 additional operational agents of the Federal Bureau of Investigation designated to support the Criminal Division of the Department of Justice in the investigation and coordination of cybercrimes against individuals;
 (2)ensure that each office of a United States Attorney designates at least 1 Assistant United States Attorney as responsible for investigating and prosecuting cybercrimes against individuals; and
 (3)ensure the implementation of a regular and comprehensive training program— (A)the purpose of which is to train agents of the Federal Bureau of Investigation in the investigation and prosecution of such crimes and the enforcement of laws related to cybercrimes against individuals; and
 (B)that includes relevant forensic training related to investigating and prosecuting cybercrimes against individuals.
						(b)Additional funding for resources
 (1)AuthorizationIn addition to amounts otherwise authorized for resources to investigate and prosecute criminal activity, there are authorized to be appropriated to carry out this section $4,000,000 for each of fiscal years 2018 through 2022.
 (2)AvailabilityAny amounts appropriated under paragraph (1) shall remain available until expended. (3)Use of additional fundingFunds made available under this subsection shall be used by the Director of the Federal Bureau of Investigation and the Attorney General, for the Federal Bureau of Investigation and the Criminal Division of the Department of Justice, respectively, to—
 (A)hire and train law enforcement officers to— (i)investigate cybercrimes against person; and
 (ii)assist in the prosecution of such crimes; and (B)enable relevant units of the Department of Justice, including units responsible for investigating cybercrimes against individuals, to procure advanced tools of forensic science and expert computer forensic assistance, including from nongovernmental entities, to investigate, prosecute, and study such crimes.
						502.Annual reports
 (a)Report of the attorney generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Attorney General shall submit a report to Congress on actions taken to carry out this title. The initial report required under this subsection shall be submitted by May 1, 2018. All subsequent annual reports shall be submitted by May 1st of each fiscal year thereafter. The report required under this subsection may be submitted as part of the annual performance report of the Department of Justice, and shall include, with respect to the authorizations under section 501, the following:
 (1)The number of law enforcement officers hired and trained. (2)The number and type of investigations and prosecutions resulting from law enforcement officers designated to cybercrimes against individuals.
 (3)The advanced tools of forensic science procured to investigate, prosecute, and study cybercrimes against individuals.
 503.Definition of cybercrimes against individualsThe term cybercrimes against individuals means Federal, State, or local criminal offenses that involve the use of a computer to cause personal harm to an individual, such as the use of a computer to harass, threaten, stalk, extort, coerce, cause fear, intimidate, without consent distribute intimate images of, or violate the privacy of, an individual, except that—
 (1)use of a computer need not be an element of such an offense; and (2)such term does not include the use of a computer to cause harm to a commercial entity, government agency, or any non-natural persons.
				VICybercrime Enforcement Training Assistance
			601.Local law enforcement grants
 (a)In generalSubject to the availability of appropriations, the Attorney General shall award grants under this section to States and units of local government for the prevention, enforcement, and prosecution of cybercrimes against individuals.
				(b)Application
 (1)In generalTo request a grant under this section, the chief executive officer of a State or unit of local government shall submit an application to the Attorney General within 90 days after the date on which funds to carry out this section are appropriated for a fiscal year, in such form as the Attorney General may require. Such application shall include the following:
 (A)A certification that Federal funds made available under this section will not be used to supplant State or local funds, but will be used to increase the amounts of such funds that would, in the absence of Federal funds, be made available for law enforcement activities.
 (B)An assurance that, not fewer than 30 days before the application (or any amendment to the application) was submitted to the Attorney General, the application (or amendment) was submitted for review to the governing body of the State or unit of local government (or to an organization designated by that governing body).
 (C)An assurance that, before the application (or any amendment to the application) was submitted to the Attorney General—
 (i)the application (or amendment) was made public; and (ii)an opportunity to comment on the application (or amendment) was provided to citizens and to neighborhood or community-based organizations, to the extent applicable law or established procedure makes such an opportunity available.
 (D)An assurance that, for each fiscal year covered by an application, the applicant shall maintain and report such data, records, and information (programmatic and financial) as the Attorney General may reasonably require.
 (E)A certification, made in a form acceptable to the Attorney General and executed by the chief executive officer of the applicant (or by another officer of the applicant, if qualified under regulations promulgated by the Attorney General), that—
 (i)the programs to be funded by the grant meet all the requirements of this section; (ii)all the information contained in the application is correct;
 (iii)there has been appropriate coordination with affected agencies; and (iv)the applicant will comply with all provisions of this section and all other applicable Federal laws.
 (F)A certification that the State or in the case of a unit of local government, the State in which the unit of local government is located, has in effect criminal laws which prohibit cybercrimes against individuals.
 (G)A certification that any equipment described in subsection (c)(7) purchased using grant funds awarded under this section will be used primarily for investigations and forensic analysis of evidence in matters involving cybercrimes against individuals.
 (c)Use of fundsGrants awarded under this section may only be used for programs that provide— (1)training for State or local law enforcement personnel relating to cybercrimes against individuals, including—
 (A)training such personnel to identify and protect victims of cybercrimes against individuals; (B)training such personnel to utilize Federal, State, local, and other resources to assist victims of cybercrimes against individuals;
 (C)training such personnel to identify and investigate cybercrimes against individuals; (D)training such personnel to enforce and utilize the laws that prohibit cybercrimes against individuals;
 (E)training such personnel to utilize technology to assist in the investigation of cybercrimes against individuals and enforcement of laws that prohibit such crimes; and
 (F)the payment of overtime incurred as a result of such training; (2)training for State or local prosecutors, judges, and judicial personnel, relating to cybercrimes against individuals, including—
 (A)training such personnel to identify, investigate, prosecute, or adjudicate cybercrimes against individuals;
 (B)training such personnel to utilize laws that prohibit cybercrimes against individuals; (C)training such personnel to utilize Federal, State, local, and other resources to assist victims of cybercrimes against individuals; and
 (D)training such personnel to utilize technology to assist in the prosecution or adjudication of acts of cybercrimes against individuals, including the use of technology to protect victims of such crimes;
 (3)training for State or local emergency dispatch personnel relating to cybercrimes against individuals, including—
 (A)training such personnel to identify and protect victims of cybercrimes against individuals; (B)training such personnel to utilize Federal, State, local, and other resources to assist victims of cybercrimes against individuals;
 (C)training such personnel to utilize technology to assist in the identification of and response to cybercrimes against individuals; and
 (D)the payment of overtime incurred as a result of such training; (4)assistance to State or local law enforcement agencies in enforcing laws that prohibit cybercrimes against individuals, including expenses incurred in performing enforcement operations, such as overtime payments;
 (5)assistance to State or local law enforcement agencies in educating the public in order to prevent, deter, and identify violations of laws that prohibit cybercrimes against individuals;
 (6)assistance to State or local law enforcement agencies to establish task forces that operate solely to conduct investigations, forensic analyses of evidence, and prosecutions in matters involving cybercrimes against individuals;
 (7)assistance to State or local law enforcement and prosecutors in acquiring computers, computer equipment, and other equipment necessary to conduct investigations and forensic analysis of evidence in matters involving cybercrimes against individuals, including expenses incurred in the training, maintenance, or acquisition of technical updates necessary for the use of such equipment for the duration of a reasonable period of use of such equipment;
 (8)assistance in the facilitation and promotion of sharing, with State and local law enforcement officers and prosecutors, of the expertise and information of Federal law enforcement agencies about the investigation, analysis, and prosecution of matters involving laws that prohibit cybercrimes against individuals, including the use of multijurisdictional task forces; or
 (9)assistance to State and local law enforcement and prosecutors in processing interstate extradition requests for violations of laws involving cybercrimes against individuals, including expenses incurred in the extradition of an offender from one State to another.
 (d)Report to the secretaryOn the date that is one year after the date on which a State or unit of local government receives a grant under this section, and annually thereafter, the chief executive of such State or unit of local government shall submit to the Attorney General a report which contains—
 (1)a summary of the activities carried out during the previous year with any grant received by such State or unit of local government;
 (2)an evaluation of the results of such activities; and (3)such other information as the Attorney General may reasonably require.
 (e)Report to congressNot later than November 1 of each even-numbered fiscal year, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report that contains a compilation of the information contained in the report submitted under subsection (d).
				(f)Authorization of appropriations
 (1)In GeneralThere are authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2018 through 2022.
 (2)LimitationOf the amount made available under paragraph (1) in any fiscal year, not more than 5 percent may be used for evaluation, monitoring, technical assistance, salaries, and administrative expenses.
 (g)DefinitionsIn this section: (1)The term cybercrimes against individuals means the criminal offenses applicable in the relevant State or unit of local government that involve the use of a computer to cause personal harm to an individual, such as the use of a computer to harass, threaten, stalk, extort, coerce, cause fear, intimidate, without consent distribute intimate images of, or violate the privacy of, an individual, except that—
 (A)use of a computer need not be an element of such an offense; and (B)such term does not include the use of a computer to cause harm to a commercial entity, government agency, or any non-natural persons.
 (2)The term computer includes a computer network and an interactive electronic device. 602.National Resource Center Grant (a)In generalSubject to the availability of appropriations, the Attorney General shall award a grant under this section to an eligible entity for the purpose of the establishment and maintenance of a National Resource Center on Cybercrimes Against Individuals to provide resource information, training, and technical assistance to improve the capacity of individuals, organizations, governmental entities, and communities to prevent, enforce, and prosecute cybercrimes against individuals.
 (b)ApplicationTo request a grant under this section, an eligible entity shall submit an application to the Attorney General not later than 90 days after the date on which funds to carry out this section are appropriated for fiscal year 2018 in such form as the Attorney General may require. Such application shall include the following:
 (1)An assurance that, for each fiscal year covered by an application, the applicant shall maintain and report such data, records, and information (programmatic and financial) as the Attorney General may reasonably require.
 (2)A certification, made in a form acceptable to the Attorney General, that— (A)the programs funded by the grant meet all the requirements of this section;
 (B)all the information contained in the application is correct; and (C)the applicant will comply with all provisions of this section and all other applicable Federal laws.
 (c)Use of fundsThe eligible entity awarded a grant under this section shall use such amounts for the establishment and maintenance of a National Resource Center on Cybercrimes Against Individuals, which shall—
 (1)offer a comprehensive array of technical assistance and training resources to Federal, State, and local governmental agencies, community-based organizations, and other professionals and interested parties, related to cybercrimes against individuals, including programs and research related to victims;
 (2)maintain a resource library which shall collect, prepare, analyze, and disseminate information and statistics related to—
 (A)the incidence of cybercrimes against individuals; (B)the enforcement, and prosecution of laws relating to cybercrimes against individuals; and
 (C)the provision of supportive services and resources for victims of cybercrimes against individuals; and
 (3)conduct research related to— (A)the causes of cybercrimes against individuals;
 (B)the effect of cybercrimes against individuals on victims of such crimes; and (C)model solutions to prevent or deter cybercrimes against individuals or to enforce the laws relating to cybercrimes against individuals.
						(d)Duration of grant
 (1)In generalThe grant awarded under this section shall be awarded for a period of 5 years. (2)RenewalA grant under this section may be renewed for additional 5-year periods if the Attorney General determines that the funds made available to the recipient were used in a manner described in subsection (c), and if the recipient resubmits an application described in subsection (b) in such form, and at such time as the Attorney General may reasonably require.
 (e)SubgrantsThe eligible entity awarded a grant under this section may make subgrants to other nonprofit private organizations with relevant subject matter expertise in order to establish and maintain the National Resource Center on Cybercrimes Against Individuals in accordance with subsection (c).
 (f)Report to the secretaryOn the date that is one year after the date on which an eligible entity receives a grant under this section, and annually thereafter for the duration of the grant period, the entity shall submit to the Attorney General a report which contains—
 (1)a summary of the activities carried out under the grant program during the previous year; (2)an evaluation of the results of such activities; and
 (3)such other information as the Attorney General may reasonably require. (g)Report to congressNot later than November 1 of each even-numbered fiscal year, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report that contains a compilation of the information contained in the report submitted under subsection (d).
 (h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $4,000,000 for each of fiscal years 2018 through 2022.
 (i)DefinitionsIn this section: (1)Cybercrimes against individualsThe term cybercrimes against individuals has the meaning given such term in section 601(g).
 (2)Eligible EntityThe term eligible entity means a nonprofit private organization that focuses on cybercrimes against individuals and that— (A)provides documentation to the Attorney General demonstrating experience working directly on issues of cybercrimes against individuals; and
 (B)includes on the entity’s advisory board representatives who have a documented history of working directly on issues of cybercrimes against individuals and who are geographically and culturally diverse.
						